Citation Nr: 1220233	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  10-30 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for depression and anxiety to include as secondary to service-connected disabilities.

2.  Entitlement to an increased disability rating for service-connected right carpal tunnel neuropathy, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to January 1991.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2012, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Nashville RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.
  
The Board observes that the issue of entitlement to an increased rating for service-connected degenerative disc disease, lumbar spine, rated at 10 percent disabling prior to August 14, 2007 and as 20 percent disabling thereafter is also on appeal.  The issue of entitlement to an increased rating for service-connected lumbar spine is addressed in a separate decision because a different VLJ, F. Judge Flowers, held a hearing on this matter and therefore he will be issuing the decision with regard to this issue.  The issue of entitlement to an increased rating for service-connected lumbar spine is the subject of a separate decision that will be issued simultaneous with the claim for service connection for anxiety and depression and for an increased rating for service-connected neuropathy that is before Kathleen K. Gallagher.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Depression and anxiety

The Veteran contends that she has anxiety and depression that are related to her military service.  During her February 2012 hearing, the Veteran testified that she was stationed in Germany during the majority of her service.  She stated that this was the first time she had been in a new place and was far away from her family.  The Veteran reported that she got married and a few years later wanted a divorce, but her husband did not.  She reported that her husband resisted the divorce, and at one point she was confined to her barracks for her own protection.  The Veteran testified that this was a problem for her because she was being punished even though she did nothing wrong.  The Veteran testified that she believes she was given something for anxiety during service.  The Veteran divorced her husband in 1989 and did not seek treatment for depression or anxiety during the 1990s because the problem was taken care of, i.e. she divorced her husband.   Her next psychiatric treatment was after she was diagnosed with breast cancer in 2000.  The Veteran asserts that she is entitled to service connection because her first experience with anxiety and depression was during service.

The Veteran's service treatment records are absent for any complaints, treatment, findings, or diagnoses of depression or anxiety.  Nevertheless, the Veteran is competent to report that she experienced feelings of anxiety and depression around the time of her marital problems during service.  She is also competent to state that she was given medication for anxiety.  The Board currently has no reason to doubt the credibility of the Veteran's reports.

The post-service evidence of record reflects that the first indication of a psychiatric disability was in December 2004.  At that time, a VA treatment entry reflected that the Veteran was depressed regarding her body image after her breast surgery.  The diagnosis was major depressive disorder.  In February 2005, she reported stressors related to her family.  The diagnoses were adjustment disorder and chronic pain disorder.  April and May 2005 VA treatment entries indicated that the Veteran's father and aunt died within a short time of one another.  The diagnosis was bereavement.  In August 2009, the Veteran stated that four years ago, her aunt died, then her grandmother, and then another aunt.  The examiner noted that the Veteran was depressed with an overwhelming situational crisis.  In September 2009, the Veteran elaborated that her first boyfriend and two relatives recently died.  She also reported that her first marriage lasted two years and that she initiated the divorce.  The Veteran informed the examiner that she was homesick during the military and after four years had enough.  The diagnosis was severe recurrent major depressive disorder (MDD).  A December 2009 VA treatment entry provided diagnoses of recurrent severe MDD, rule out (r/o) bipolar disorder, and pain disorder associated with psychological factors and migraine headaches.  In February 2010, the Veteran was diagnosed with bipolar disorder.  An October 2010 entry reflected that the Veteran reported that nothing was going right, her car was being repossessed, and her home was likely about to be subject to foreclosure.  The diagnosis was bipolar disorder.

The Veteran has not had a VA examination in connection with her claim.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board finds that a remand for a VA examination is necessary.  In this case, there is evidence of a current disability (currently diagnosed as bipolar disorder), evidence that the Veteran experienced anxiety and depression at the time she had marital problems during service, and an indication that her current psychiatric disability might be related to service (that is when she first experienced anxiety and depression).  Moreover, the evidence also suggests that she might have a psychiatric disability secondary to her pain.  The Board concludes that the relationship between any pain she is experiencing from her service-connected disabilities and any psychiatric disability should be assessed on remand.  38 C.F.R. § 3.159(c)(4)(i).

Additionally, the Veteran should be provided with a duty to notify and assist letter that addresses how to substantiate a claim on a secondary basis.  

Right carpal tunnel neuropathy

The Veteran testified that she had recently seen her physician with regard to her neuropathy.  Currently, VA treatment records dated up to November 2011 have been associated with the claims file.  Since it appears that the Veteran has been seen in connection with her claim since November 2011, all current VA treatment records should be associated with the claims file.

Additionally, the Board observes that the Veteran's most recent VA examination for her claim was in February 2010.  Although the examiner indicated that she reviewed the Veteran's medical record, she did not have access to the claims file.  Moreover, the Veteran reported in her July 2010 substantive appeal that her neuropathy worsens every year.  Accordingly, as the Veteran sought treatment for her neuropathy following the most recent treatment of record and because there is an indication that her disability has gotten worse, a new examination should be obtained on remand.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran with a duty to notify and assist letter regarding how to substantiate her claim for service connection for anxiety and depression as secondary to her service-connected disabilities.

2.  Obtain VA treatment records dated from November 2011 to the present and associate them with the claims file.

3.  After the above development has been undertaken, schedule the Veteran for a VA examination to evaluate her claim for anxiety and depression, to include as secondary to her service-connected disabilities.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for anxiety and depression.

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current anxiety, depression, or psychiatric disability is causally or etiologically related to her symptomatology in military service (February 1987 to January 1991) as opposed to its being more likely due to some other factor or factors.  In particular, the examiner should comment on the relationship between the anxiety and depression the Veteran felt during her military service surrounding her marital problems and subsequent divorce and any current psychiatric disability.

The examiner should opine as to the relationship, if any, between the Veteran's service-connected disabilities and her psychiatric disability.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether a psychiatric disability was either (a) proximately caused by or (b) proximately aggravated by her service-connected disabilities, which are currently muscle strain of the back with low back pain, ganglion cyst of the right wrist, DJD of the right wrist, and right carpal tunnel neuropathy.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After the development in #2 has been undertaken, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of her service-connected right carpal tunnel neuropathy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected right carpal tunnel neuropathy.  The examiner should report all signs and symptoms necessary for rating the Veteran's right carpal tunnel neuropathy under the applicable rating criteria, 38 C.F.R. § 4.124a, Diagnostic Code 8515.  The examiner should address the impact of the Veteran's service-connected right carpal tunnel neuropathy on her median nerve with regard to such symptomatology as whether the hand is inclined to the ulnar side, the index and middle fingers are more extended than normal, there is considerable atrophy of the muscles of the thenar eminence, the thumb is in the plane of the hand (ape hand); pronation is incomplete and defective, there is absence of flexion of index finger and feeble flexion of middle finger, she cannot make a fist, index and middle fingers remain extended and cannot flex distal phalanx of thumb, there is defective opposition and abduction of the thumb, is at right angles to palm; flexion of wrist weakened; there is pain with trophic disturbances. 

The examiner should also comment as to the impact of right carpal tunnel neuropathy on the Veteran's daily activities and his ability to maintain employment.  

5.  When the development requested has been completed, the claims should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



